Exhibit 10.15 No.: 14080272-2o. 0070 Circle Loan Agreement for Small-cap Enterprises (2009 Version) Special Notice: This Agreement is entered into based on mutual and volunteer consultation. All the provisions hereunder reflect true minds of the Parties. To protect the Borrower’s legal rights, the Lender particularly remind the Borrower to pay full attention to the terms concerning both parties’ rights and obligations, especially the part with boldface. 1 Lender: Industrial and Commercial Bank of China, Jinjiang Chidian Branch Authorized Person: Wang Jianping Contact Person: Chen Shuqiang Address: ZIP: Tel: Fax: Email: Borrower: Fujiang Jinjiang Chengdai Ansheng Shoes and Clothing Co., Ltd. Legal Representative: Ding Jianbiao Contact Person: Address: ZIP: Tel: Fax:
